United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. MARINE CORPS, AIR STATION,
Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-477
Issued: April 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 24, 2014 appellant filed a timely appeal from a September 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for travel
reimbursement.
1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant states that he submitted a physician’s report in September 2014. It is not clear to what
specific report he is referring, and he does not discuss the travel reimbursement issue. The only decision over which
the Board has jurisdiction on this appeal is the September 10, 2014 OWCP decision. The Board has jurisdiction to
review final OWCP decisions issued within 180 days from the filing of the appeal. 20 C.F.R. § 501.3(e). The Board
may review only evidence that was before OWCP at the time of the final decision on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
The case was before the Board on a prior appeal. Appellant, a boiler plant operator, filed
a traumatic injury claim for right knee injuries sustained in a slip and fall at work on
March 5, 2009. OWCP accepted the claim for right knee medial meniscus tear, right knee
internal derangement, and right leg joint derangement. The treating physician was Dr. Robert
Creighton, a Board-certified orthopedic surgeon. Appellant returned to work at the employing
establishment as a motor vehicle dispatcher on December 17, 2012. By decision dated April 17,
2013, OWCP found his actual earnings represented his wage-earning capacity and his
compensation was reduced to reflect his wage-earning capacity. In a decision dated May 27,
2014, the Board found that appellant had not established that modification of the wage-earning
capacity determination was warranted.3 The record also contains a February 12, 2014 OWCP
decision again denying modification of the wage-earning capacity determination, and an
April 17, 2014 decision denying merit review.
On May 22, 2014 appellant requested reimbursement for travel expenses to visit his
treating physician on March 9, 2014.
By letter dated June 17, 2014, OWCP advised appellant that the evidence was not
sufficient to authorize travel reimbursement for over 100 miles. It advised him of OWCP
regulations regarding travel reimbursement.
In a letter dated June 25, 2014, appellant stated that he had attended an appointment with
his doctor and it was 335 miles round trip. He stated that he had been going to the physician for
three years and his prior travel reimbursement requests had been approved. Appellant alleged
that he had been treated in an unpleasant manner by OWCP regarding his travel reimbursement.
By decision dated September 10, 2014, OWCP denied appellant’s claims for travel
reimbursement on May 9, 2014. It found the evidence was not sufficient to establish the need to
travel 335 miles for medical care.
LEGAL PRECEDENT
Section 8103(a) of FECA provides for the furnishing of services, appliances, and supplies
prescribed or recommended by a qualified physician which OWCP, under authority delegated by
the Secretary, considers likely to cure, give relief, reduce the degree or the period of disability, or
aid in lessening the amount of monthly compensation.4 In interpreting section 8103(a), the
Board has recognized that OWCP has broad discretion in approving services provided under
FECA to ensure that an employee recovers from his or her injury to the fullest extent possible in

3

Docket No. 14-386 (issued May 27, 2014).

4

5 U.S.C. § 8103(a).

2

the shortest amount of time.5 OWCP has administrative discretion in choosing the means to
achieve this goal and the only limitation on OWCP’s authority is that of reasonableness.6
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.7 To determine a reasonable distance, OWCP will consider the
availability of services, the employee’s condition, and the means of transportation. Effective
August 29, 2011, the most recent regulations provide that a round-trip distance of up to 100
miles is considered a reasonable distance to travel.8 If round-trip travel of more than 100 miles is
contemplated, or air transportation or overnight accommodations will be needed, the employee
must submit a written request to OWCP for prior authorization with information describing the
circumstances and necessity for such travel expenses. Requests for travel expenses that are often
approved include those resulting from referrals to a specialist for further medical treatment, and
those involving air transportation of an employee who lives in a remote geographic area with
limited local medical services.9
Pursuant to FECA Bulletin No. 14-02, issued January 29, 2014, when a claimant submits
a travel reimbursement in excess of 100 miles for a single date of service, the bill will
automatically be suspended and the Central Bill Processing (CBP) provider will send notification
to OWCP claims examiner. FECA Bulletin No. 14-02 notes that in some limited circumstances
it may be necessary for a claimant to travel more than 100 miles on a regular basis, such as when
the claimant lives in a remote area.
ANALYSIS
In the present case, appellant submitted a request for a travel reimbursement of
approximately 335 miles for a trip to see his attending physician. OWCP regulations provide
that generally a round trip of up to 100 miles is a reasonable distance to travel. There may be
circumstances where travel reimbursement of more than 100 miles is appropriate. An example
of those circumstances might be an appellant who lived in a remote area with limited medical
services and physicians of an appropriate specialty.
To establish that a travel reimbursement of more than 100 miles is warranted, OWCP
regulations noted above indicate that the claimant must provide information describing the
circumstances and necessity for such travel expenses. In this case, appellant did not provide any
evidence with respect to the necessity of travel for 335 miles. There was no evidence that he
lived in a remote area with limited access to medical services or providers. Although OWCP had
5

Dale E. Jones, 48 ECAB 648, 649 (1997).

6

Daniel J. Perea, 42 ECAB 214, 221 (1990) (holding that abuse of discretion by OWCP is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment or administrative actions which are
contrary to both logic and probable deductions from established facts).
7

20 C.F.R. § 10.315(a).

8

Id.

9

Id. at § 10.315(b).

3

authorized travel expenses to this physician in the past, this past practice does not establish a
right to continuing authorization.10 As indicated above, FECA Bulletin No. 14-02 was issued on
January 29, 2014 and any travel reimbursement request of more than 100 miles needed to be
reviewed by an OWCP claims examiner.
The Board finds that OWCP properly denied the travel reimbursement request in this
case. No probative evidence was presented with respect to the necessity of travel over the 100mile standard set forth in OWCP regulations. OWCP has administrative discretion with respect
to authorization of travel reimbursement.11 The Board finds that OWCP did not abuse its
discretion in this case.
Based on the evidence of record as of September 10, 2014, the Board finds that OWCP
properly denied the March 9, 2014 requested travel reimbursement.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for travel
reimbursement.

10

See, e.g., W.H., Docket No. 14-1662 (issued February 3, 2015).

11

Supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2014 is affirmed.
Issued: April 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

